Exhibit 10.12
BANK ONE CORPORATION
STOCK PERFORMANCE PLAN
As Amended and Restated Effective February 20, 2001

1



--------------------------------------------------------------------------------



 



BANK ONE CORPORATION
STOCK PERFORMANCE PLAN
As Amended and Restated Effective February 20, 2001
1. Purpose and History
     The purpose of the BANK ONE CORPORATION Stock Performance Plan (the “Plan”)
is to provide incentives and rewards for selected employees of the Corporation
and its Subsidiaries (i) to support the execution of the Corporation’s business
and human resources strategies and the achievement of its goals and (ii) to
associate the interests of Employees with those of the Corporation’s
stockholders. The Plan was originally approved by the stockholders of First
Chicago NBD Corporation on May 10, 1996, assumed by Bank One Corporation on
October 2, 1998 and subsequently amended from time to time. The Plan as set
forth herein is an amendment and restatement, effective February 20, 2001, of
the Bank One Corporation Stock Performance Plan.
2. Definitions

(a)   “Award” includes, without limitation, stock options (including incentive
stock options under Section 422 of the Code), stock appreciation rights,
performance share or unit awards, dividend or equivalent rights, stock awards,
restricted share or unit awards, or other awards that are valued in whole or
part by reference to, or are otherwise based on, the Corporation’s Common Stock
(“other Common Stock-based Awards”), all on a stand alone, combination or tandem
basis, as described in or granted under this Plan.   (b)   “Award Summary” means
a written summary setting forth the terms and conditions of each Award made
under this Plan.   (c)   “Board” means the Board of Directors of the
Corporation, excluding any member who is an officer or Employee of the
Corporation or who otherwise would not be considered a “Non-Employee Director”
within the meaning of Rule 16b-3 of the Securities and Exchange Commission.  
(d)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.   (e)   “Committee” means the Organization, Compensation and Nominating
Committee of the Board or such other committee of the Board as may be designated
by the Board from time to time to administer this Plan.   (f)   “Common Stock”
means the Common Stock, par value $.01 per share, of the Corporation.   (g)  
“Corporation” means BANK ONE CORPORATION, a Delaware corporation.   (h)  
“Employee” means an employee of BANK ONE CORPORATION or a Subsidiary.   (i)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.   (j)  
“Fair Market Value” means the closing price of Common Stock as listed on the New
York Stock Exchange Composite Transaction Tape for the trading day immediately
preceding the valuation date (or, if no closing price is listed for Common Stock
on such date, the next immediately preceding date for which a closing price is
listed); provided, however, that the Committee may modify the definition of Fair
Market Value with respect to any particular Award.

2



--------------------------------------------------------------------------------



 



(k)   “Participant” means an Employee who has been granted an Award under the
Plan.   (l)   “Plan” means the BANK ONE CORPORATION Stock Performance Plan.  
(m)   “Plan Year” means a twelve-month period beginning with January 1 of each
year.   (n)   “Subsidiary” means any corporation or other entity, whether
domestic or foreign, in which the Corporation has or obtains, directly or
indirectly, an ownership interest of at least 50% by reason of stock ownership
or otherwise.

3. Eligibility
     Any Employee selected by the Committee is eligible to receive an Award. In
addition, the Committee may select those former Employees who have a consulting
arrangement with the Corporation or a Subsidiary whom the Committee determines
have a significant responsibility for the success and future growth and
profitability of the Corporation.
4. Plan Administration

(a)   Except as otherwise determined by the Board, the Plan shall be
administered by the Committee. The Board, or the Committee to the extent
determined by the Board, shall periodically make determinations with respect to
the participation of Employees in the Plan and, except as otherwise required by
law or this Plan, the grant terms of Awards including vesting schedules, price,
length of relevant performance, restriction or option period, dividend rights,
post-retirement and termination rights, payment alternatives such as cash,
stock, contingent awards or other means of payment consistent with the purposes
of this Plan, and such other terms and conditions as the Board or the Committee
deems appropriate.   (b)   The Committee shall have authority to interpret and
construe the provisions of the Plan and the Award Summaries and to make
determinations pursuant to any Plan provision or Award Summary. Any such
interpretation or determination shall be final and binding on all parties. No
member of the Committee shall be liable for any action or determination made in
good faith, and the members shall be entitled to indemnification and
reimbursement in the manner provided in the Corporation’s Restated Certificate
of Incorporation, as it may be amended from time to time.   (c)   The Committee
may designate persons other than its members to carry out its responsibilities
under such conditions or limitations as it may set, other than its authority
with regard to Awards granted to Employees who are officers or directors of the
Corporation for purposes of Section 16 of the Exchange Act.   (d)   The
Committee shall have the authority at any time prior to a Change of Control (as
defined in Section 12 below) to cancel Awards for reasonable cause and to
provide for the conditions and circumstances under which Awards shall be
forfeited.

5. Stock Subject to the Provisions of this Plan

(a)   The stock subject to the provisions of this Plan shall be shares of
authorized but unissued Common Stock and shares of Common Stock held as treasury
stock, subject to adjustment in accordance with the provisions of Section 10,
and subject to Section 5(b) below, the total number of shares of Common Stock
available for grants of Awards in any Plan Year shall not exceed 2% of the
outstanding Common Stock as reported in the Corporation? Annual Report on Form
10-K for the fiscal year ending immediately prior to such Plan Year.

3



--------------------------------------------------------------------------------



 



(b)   There shall be available for Awards under the Plan in any Plan Year, in
addition to shares available for grant under paragraph (a) of this Section 5,
all of the following: (i) any unused portion of the limit set forth in paragraph
(a) of this Section 5 for any prior Plan Year; (ii) shares represented by Awards
which are canceled, surrendered, forfeited, terminated, paid in cash or expire
unexercised; (iii) the excess amount of variable Awards which become fixed at
less than their maximum limitations; (iv) any shares of Common Stock that are
used to pay the purchase price or any withholding taxes associated therewith
upon the exercise of an option, to the extent such shares result in the grant of
a replacement option; provided, however, that the total number of shares of
Common Stock which may be available for Awards under the Plan Year may not
exceed 5% of the outstanding Common Stock as reported in the Corporation’s
Annual Report on Form 10-K for the fiscal year ending immediately prior to the
applicable Plan Year.   (c)   The exercise of an option or stock appreciation
right granted in tandem therewith will reduce proportionately the number of
shares subject to the tandem stock appreciation right or option. In addition,
any shares ceasing to be subject to the related option or right because of such
reduction shall not increase the number of shares of Common Stock available for
future Awards granted under the Plan. The grant of a performance or restricted
share unit Award shall be deemed to be equal to the maximum number of shares
which may be issued under the Award. Where the value of an Award is variable on
the date it is granted, the value shall be deemed to be the maximum limitation
of the Award. Awards payable solely in cash will not reduce the number of shares
available for Awards granted under the Plan.

6. Awards Under this Plan
     As the Board or Committee may determine, the following types of Awards and
other Common Stock-based Awards may be granted under this Plan on a stand alone,
combination or tandem basis:

(a)   Stock Option. A right to buy a specified number of shares of Common Stock
at a fixed exercise price during a specified time, all as the Committee may
determine; provided that the exercise price of any option shall not be less than
100% of the Fair Market Value of the Common Stock on the date of grant of such
Award; provided further that no more than 10,000,000 stock options and stock
appreciation rights in the aggregate (except that a stock option issued in
tandem with a stock appreciation right shall be counted as one stock option for
purposes of this maximum) may be granted to any Employee during any five-year
period.   (b)   Incentive Stock Option. An Award in the form of a stock option
which shall comply with the requirements of Section 422 of the Code or any
successor Section of the Code as it may be amended from time to time. Subject to
adjustment in accordance with the provisions of Section 10, the aggregate number
of shares which may be subject to incentive stock option Awards under this Plan
shall not exceed 16,200,000 shares, subject in any Plan Year to the limitations
of Section 5 of this Plan.   (c)   Stock Appreciation Right. A right to receive
the excess of the Fair Market Value of a share of Common Stock on the date the
stock appreciation right is exercised over the Fair Market Value of a share of
Common Stock on the date the stock appreciation right was granted; provided that
no more than 10,000,000 stock options and stock appreciation rights in the
aggregate (except that a stock appreciation right issued in tandem with a stock
option shall be counted as one stock option for purposes of this maximum) may be
granted to any Participant during any five-year period.   (d)   Restricted and
Performance Share. A transfer of Common Stock to a Participant, subject to such
restrictions on transfer or other incidents of ownership, or subject to
specified performance standards, for such periods of time as the Committee may
determine; provided that no more than 5,000,000 performance shares (determined
based upon the maximum number of shares of Common Stock that may be earned) may
be granted to any Employee during any five-year period.

4



--------------------------------------------------------------------------------



 



(e)   Restricted and Performance Share Unit. A fixed or variable share or
dollar-denominated unit subject to conditions of vesting, performance and time
of payment as the Committee may determine, which are valued at the Committee’s
discretion in whole or in part by reference to, or otherwise based on, the Fair
Market Value of Common Stock and which may be paid in Common Stock, cash or a
combination of both.   (f)   Dividend or Equivalent Right. A right to receive
dividends or their equivalent in value in Common Stock, cash or in a combination
of both with respect to any new or previously existing Award.   (g)   Stock
Award. An unrestricted transfer of ownership of Common Stock which may only be
made to Employees other than Employees who are officers or directors of the
Corporation for purposes of Section 16 of the Exchange Act.   (h)   Other
Stock-Based Awards. Other Common Stock-based Awards which are related to or
serve a similar function to those Awards set forth in this Section 6.

     No Common Stock shall be issued pursuant to any Award unless consideration
at least equal to the par value thereof has been received by the Corporation in
the form of cash, services rendered or property.
     The Committee may from time to time, establish performance criteria with
respect to an Award. The performance criteria or standards may be based upon
(i) earnings per share, (ii) return on average assets or (iii) return on average
equity. Performance standards shall be determined by the Committee in its sole
discretion and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated and
may be based on or adjusted for any other objective goals, events, or
occurrences established by the Committee, including earnings, earnings growth,
revenues, expenses, stock price, market share, charge-offs, loan loss reserves,
reductions in non-performing assets, return on assets, return on equity or
return on investment, regulatory compliance, satisfactory internal or external
audits, improvement or financial ratings, achievement of balance sheet or income
statement objectives, extraordinary charges, losses from discontinued
operations, restatements and accounting changes and other unplanned special
charges such as restructuring expenses, acquisition expenses including goodwill,
unplanned stock offerings and strategic loan loss provisions. Such performance
standards may be particular to a line of business, subsidiary or other unit or
may be based on the performance of the Corporation generally.
7. Award Summaries
     Each Award under the Plan shall be evidenced by an Award Summary. Delivery
of an Award Summary to each Participant shall constitute an agreement, subject
to Section 4(d) and Section 9 hereof, between the Corporation and the
Participant as to the terms and conditions of the Award.
8. Other Terms and Conditions

(a)   Assignability. Except to the extent permitted by Rule 16b-3 under the
Exchange Act, or Section 422 of the Code, and as otherwise provided in the Award
Summary, no Award shall be assignable or transferable except by will, the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined under the Code, and during the lifetime of a Participant, the Award
shall be exercisable only by the Participant or such Participant’s guardian,
legal representative or assignee under a qualified domestic relations order. In
the event that any Award is transferred as permitted by the preceding sentence,
the permitted transferee thereof shall be deemed the Award recipient hereunder.
Stock options, incentive stock options and stock appreciation rights shall be
exercisable during the transferee’s lifetime only by the Award recipient or by
the Award recipient’s guardian, legal representative or similar person.
Notwithstanding the foregoing, effective May 15, 2001, Awards under the Plan
shall not be assignable pursuant to a qualified domestic relations order, nor
shall an assignee under a qualified domestic relations order have any right to
exercise an Award hereunder.

5



--------------------------------------------------------------------------------



 



(b)   Termination of Employment. The Committee shall determine the disposition
of the grant of each Award in the event of the retirement, disability, death or
other termination of a Participant’s employment.   (c)   Rights As A
Stockholder. A Participant shall have no rights as a stockholder with respect to
shares covered by an Award until the date the Participant or his nominee, or
guardian or legal representative becomes the holder of record. No adjustment
will be made for dividends or other rights for which the record date is prior to
such date.   (d)   No Obligation To Exercise. The grant of an Award shall impose
no obligation upon Participant to exercise the Award.   (e)   Payments By
Participants. The Committee may determine that Awards for which a payment is due
from a Participant may be payable: (i) in U.S. dollars by personal check, bank
draft or money order payable to the order of the Corporation, by money transfers
or direct account debits; (ii) through the delivery or deemed delivery based on
attestation to the ownership of shares of Common Stock with a Fair Market Value
equal to the total payment due from the Participant; (iii) by a combination of
the methods described in (i) and (ii) above; or (iv) by such other methods as
the Committee may deem appropriate.   (f)   Withholding. Except as otherwise
provided by the Committee, (i) the deduction of withholding and any other taxes
required by law will be made from all amounts paid in cash and (ii) in the case
of payments of Awards in shares of Common Stock, the Participant shall be
required to pay the amount of any taxes required to be withheld prior to receipt
of such stock, or alternatively, a number of shares the Fair Market Value of
which equals the amount required to be withheld may be deducted from the
payment. The Committee may provide for shares of Common Stock to be withheld for
tax withholding purposes in excess of the required minimum amount but not in
excess of a Participant’s maximum marginal tax rate.   (g)   Restrictions on
Sale and Exercise. With respect to Employees who are officers and directors of
the Corporation for purposes of Section 16 of the Exchange Act, and if required
to comply with rules promulgated thereunder, (i) no Award providing for
exercise, a vesting period, a restriction period or the attainment of
performance standards shall permit unrestricted ownership of Common Stock by the
Participant for at least six months from the date of grant, and (ii) Common
Stock acquired pursuant to this Plan (other than Common Stock acquired as a
result of the granting of a “derivative security” may not be sold for at least
six months after acquisition.   (h)   Designation of Beneficiaries. Effective
May 15, 2001, a Participant may designate a beneficiary to receive outstanding
Awards upon the Participant’s death. If a Participant fails to designate a
beneficiary, Awards that are outstanding at the time of the Participant’s death
shall be transferred to the Participant’s surviving spouse (to the extent the
Awards do not expire upon the Participant’s death). If the Participant does not
have a surviving spouse, Awards shall be transferred to the Participant’s
estate.

6



--------------------------------------------------------------------------------



 



9. Amendments
     The Board may amend, suspend or discontinue the Plan at any time, and prior
to a Change of Control (as defined in Section 12(b)) amend any or all Award
Summaries granted under the Plan to the extent permitted by law. Any such action
of the Board may be taken without the approval of the Corporation’s
stockholders, but only to the extent that such stockholder approval is not
required by applicable law or regulation, including specifically Rule 16b-3 of
the Securities and Exchange Commission.
10. Recapitalization
     The aggregate number of shares of Common Stock as to which Awards may be
granted to Participants, the number of shares thereof covered by each
outstanding Award, and the price per share thereof in each such Award, shall all
be proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of shares
or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in such shares, effected without receipt of consideration
by the Corporation, or other change in corporate or capital structure; provided,
however, that any fractional shares resulting from any such adjustment shall be
eliminated. The Committee may also make the foregoing changes and any other
changes, including changes in the classes of securities available, to the extent
it is deemed necessary or desirable to preserve the intended benefits of the
Plan for the Corporation and the Participants in the event of any other
reorganization, recapitalization, merger, consolidation, spinoff, extraordinary
dividend or other similar transaction.
11. No Right to Employment
     No person shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Corporation or a Subsidiary. Further, the
Corporation and each Subsidiary expressly reserve the right at any time to
dismiss a Participant free from any liability, or any claim under the Plan,
except as provided herein or in any Award Summary issued hereunder.
12. Change of Control

(a)   A “Change of Control” of the Corporation shall be deemed to have occurred
in accordance with the Change of Control definition and standards adopted by the
Board from time to time.   (b)   The effect of a Change of Control on any and
all Awards granted on or after November 1, 2000 that are outstanding as of the
date such Change of Control occurs shall be set forth in the applicable Award
Summaries, as may be amended from time to time prior to the Change of Control.  
(c)   Notwithstanding anything contained in the Plan or any Award Summary to the
contrary, the effect of a Change of Control on any and all Awards granted before
November 1, 2000 shall be determined in accordance with the terms of the Plan as
in effect prior to November 1, 2000.

13. Governing Law
     To the extent that federal laws do not otherwise control, the Plan shall be
construed in accordance with and governed by the law of the State of Delaware.

7



--------------------------------------------------------------------------------



 



14. Supplemental Plans
     The Board shall have the authority to adopt plans, supplemental to this
Plan, covering Employees residing outside the United States, including but not
limited to the United Kingdom.
15. Savings Clause
     This Plan is intended to comply in all aspects with applicable law and
regulation, including, with respect to those Employees who are officers or
directors for purposes of Section 16 of the Exchange Act, Rule 16b-3 of the
Securities and Exchange Commission. In case any one or more of the provisions of
this Plan shall be held invalid, illegal or unenforceable in any respect under
applicable law and regulation (including Rule 16b-3), the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provision
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Plan to be construed in compliance with all
applicable laws (including Rule 16b-3) so as to foster the intent of this Plan.
16. Effective Date and Term
     The effective date of this Plan is May 10, 1996. The Plan shall remain in
effect until May 10, 2006 or the date it is earlier terminated by the Board.

8